Citation Nr: 0808271	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-16 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from July 1995 until July 
1999.              

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a) (2007).  

In the present case, the veteran is claiming entitlement to 
service connection for tinnitus.  With respect to this claim, 
the Board finds that additional development is necessary to 
satisfy VA's obligations under the VCAA, for the reasons 
discussed below.

The veteran contends in his August 2003 claim request that he 
was exposed to extremely loud noises while working on the 
flight line during his enlistment in the Air Force.  He 
states that he worked on support equipment that also 
generated loud noises.  A March 2004 statement also noted 
that he was in close proximity to twin jet engine planes and 
support equipment.  The veteran contends that he now 
experiences ringing in his ears.  

In statements in support of his claim dated in September 2003 
and March 2004, veteran states his belief that his tinnitus 
was caused by hearing loss sustained during service.  A July 
2004 notice of disagreement further alleges that "while in 
the military I did have a problem with tinnitus but wasn't 
aware of this condition and thought it was background noises 
from the environment."

Although the service medical records reflect no complaints or 
treatment referable to tinnitus, the veteran's file contains 
a March 2004 letter from a private audiologist which confirms 
a diagnosis of tinnitus.  The letter goes on to say "this 
may be related to your service in the Armed Forces, but is 
certainly aggravated by any kind of congestion or fluid in 
the middle ear space."  

While the evidence of record, as detailed in pertinent part 
above, shows treatment for tinnitus following the veteran's 
military discharge, a VA opinion regarding the etiology of 
his tinnitus has not been provided.  In this regard, it is 
noted that VA's duty to assist includes a duty to obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2007). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In light of fact that there is an audiological opinion in the 
record which states that tinnitus may be related to service 
in the armed forces and  the veteran's statements of 
persistent tinnitus beginning in service, the Board finds 
that a  VA medical opinion is required here under McLendon, 
to determine whether such tinnitus is causally related to 
active service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examiner to review 
the claims file and provide an opinion as 
to whether it is at least as likely than 
not that the current diagnosis of tinnitus 
is causally related to service, to include 
as a result of any middle ear problems 
incurred in service.  Any opinion should 
be accompanied by a clear rationale 
consistent with the evidence of record.

The claims file must be reviewed in 
conjunction with such the examination, and 
the examiner must indicate that such review 
occurred.  

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



